        Case 4:19-cv-00326-MW-HTC Document 24 Filed 08/25/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION


EDDIE POWELL, JR.,

         Plaintiff,

v.                                                              Case No. 4:19cv326-MW/HTC

JULIE JONES, et al.,

     Defendants.
___________________________/

                           ORDER ACCEPTING AND ADOPTING
                            REPORT AND RECOMMENDATION

         This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 19. Upon consideration, no objections having

been filed by the parties,1

         IT IS ORDERED:

         The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “This case is DISMISSED




1
  This Court granted Plaintiff’s motion for extension of time to file objections to the Magistrate Judge’s report and
recommendation. ECF No. 23. Plaintiff’s objections were due on or before August 17, 2020. As of the date of this
order, Plaintiff has filed no objection.
                                                          1
      Case 4:19-cv-00326-MW-HTC Document 24 Filed 08/25/20 Page 2 of 2




without prejudice under 28 U.S.C. § 1915(e)(2).” The Clerk shall also close the file.

      SO ORDERED on August 25, 2020.

                                       s/Mark E. Walker
                                       Chief United States District Judge




                                         2
